                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

ARIGNA TECHNOLOGY LIMITED,

                    Plaintiff,                            Civil Action No. 2:21-cv-54

          v.

VOLKSWAGEN AG; VOLKSWAGEN GROUP OF                        Judge Rodney Gilstrap
AMERICA, INC.; BAYERISCHE MOTOREN WERKE
AG; BMW OF NORTH AMERICA, LLC; DAIMLER                    JURY TRIAL DEMANDED
AG; MERCEDES-BENZ USA, LLC; NISSAN MOTOR
COMPANY, LTD.; NISSAN NORTH AMERICA, INC.;
TESLA, INC.; TESLA MOTORS TX, INC.; TOYOTA
MOTOR CORPORATION; TOYOTA MOTOR NORTH
AMERICA, INC.; GENERAL MOTORS COMPANY; AND
GENERAL MOTORS LLC,

                    Defendants.


 GENERAL MOTORS LLC’S UNOPPOSED MOTION TO WITHDRAW MOTION TO
   DISMISS FOR IMPROPER VENUE, OR ALTERNATIVELY, TO TRANSFER

          Defendant General Motors LLC (“GM”) files this Unopposed Motion to Withdraw its

Motion to Dismiss for Improper Venue, or Alternatively, to Transfer (Dkts. 82, 95). Counsel for

the parties met and conferred on this Motion to Withdraw, and Plaintiff Arigna Technology

Limited does not oppose the Motion to Withdraw, and further, does not oppose GM’s answering

the complaint by June 1, 2021. GM hereby requests that the Court GRANT the instant Unopposed

Motion to Withdraw Motion to Dismiss for Improper Venue, or Alternatively, to Transfer (Dkts.

82, 95) from the record, and that GM be permitted to answer the complaint by June 1, 2021. GM

reserves all rights to argue issues regarding venue convenience.




00366-00030/12689923.1                          1
 DATED: May 10, 2021

                         By:    /s/ Marissa R. Ducca
                               QUINN EMANUEL URQUHART &
                               SULLIVAN, LLP

                               Victoria F. Maroulis (admitted to practice in
                               the Eastern District of Texas)
                               Lead Trial Counsel
                               victoriamaroulis@quinnemanuel.com
                               555 Twin Dolphin Dr., 5th Floor
                               Redwood City, CA 94065
                               Telephone:    (650) 801 5000
                               Facsimile:    (650) 801 5100

                               Marissa Ducca (admitted to practice in the
                               Eastern District of Texas)
                               marissaducca@quinnemanuel.com
                               1300 I St NW, Suite 900
                               Washington, D.C. 200005
                               Telephone:     (202) 538 8000
                               Facsimile:     (202) 538 8100

                               Mann | Tindel | Thompson
                               G. Blake Thompson (State Bar No. 24042033)
                               blake@themannfirm.com
                               J. Mark Mann (State Bar No. 12926150)
                               mark@themannfirm.com
                               201 E. Howard St.
                               Henderson, TX 75654
                               Telephone:     (903) 657-8540
                               Facsimile:     (903) 657-6003

                               Counsel for Defendant General Motors LLC




00366-00030/12689923.1         2
                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that all counsel of record who have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

per Local Rule CV-5(a)(3) on May 10, 2021.

                                       /s/ Marissa R. Ducca
                                          Marissa Ducca



                               CERTIFICATE OF CONFERENCE

         The undersigned certifies that she has complied with the meet and confer requirement in

Local Rule CV-7(h) and this motion is unopposed.



                                       /s/ Marissa R. Ducca_______

                                       Marissa R. Ducca




00366-00030/12689923.1                           3
